Title: Certificate of Nomination to the Royal Society, 29 January 1756
From: Franklin, Benjamin
To: 


Franklin was elected a Fellow of the Royal Society on April 29, 1756. Under the rules candidates had to be recommended in writing by three or more Fellows acquainted with him “either in person or by his Works,” the recommendation had to be approved by the Council, and the certificate publicly displayed at “ten several ordinary meetings” before balloting. (An exception was made for peers, their sons, privy councilors, foreign princes, and ambassadors, who might be proposed and elected the same day.) Nothing more was required of foreign fellows. British (including colonial) fellows, however, had to pay an admission fee (five guineas after 1752) and a sum of £21 “for the use of the Society in lieu of Contributions,” or give bond for that amount. Only then was a British subject deemed to be a fellow and entitled to be registered in the Journal-Book and be included in the printed List of Fellows. To attend meetings and vote in elections British fellows had also to sign the obligation to “endeavour to promote the Good of the Royall Society … and to pursue the Ends for which the same was formed.”
Before Franklin could acknowledge his election, the Council, on motion of William Watson, unanimously voted, July 15, 1756, to insert his name in the membership list “before his Admission and without any Fee, or other payment to the Society.” On Nov. 24, 1757, Franklin personally appeared in the Society, signed the obligation, and was formally admitted a fellow.
 
London 29 January 1756
Benjamin Franklin Esqr. of Philadelphia, A gentleman, who has very eminently distinguished himself by various discoveries in natural philosophy, and who first Suggested the experiments to prove the analogy between lightning and electricity, being desirous of being elected a fellow of the royal Society, is recommended by us in consideration of his great merit, and of his many communications as highly deserving the honour he desires.


1.
Feby.
5.
Macclesfield


2
—
12.
Parker


3
—
19.
Willoughby


4
—
26.
P Collinson


5
March
4.
W. Watson


6
—
11.
Thos Birch


7
—
18.
Jams: Parsons


8
—
25.
Jno Canton


9
April
1.



10
—
8.



Ballotted and Elected May 29. 1756.
